Citation Nr: 9902730	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES


1.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis with bronchiectasis prior to October 
7, 1996.

2.  Entitlement to an evaluation in excess of 60 percent for 
pulmonary tuberculosis with bronchiectasis.

3.  Entitlement to an evaluation in excess of 80 percent for 
complete paralysis of the left sciatic nerve.


ATTORNEY FOR THE BOARD


Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served as a recognized guerilla from June 1944 to 
September 1945, and he had recognized active duty in the 
Philippine Army from September 1945 to March 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the veterans claims for 
increased ratings for his service-connected pulmonary 
tuberculosis with bronchiectasis and for the residuals of his 
left sciatic nerve injury, then rated as noncompensably 
disabling and 20 percent disabling, respectively.  The 
veteran disagreed with these determinations, and this appeal 
ensued.  

When this matter was previously before the Board in June 1995 
and October 1996, it was remanded for further development, 
which has been accomplished.  In a rating decision dated in 
January 1998, the RO increased the evaluation of the 
veterans service-connected pulmonary tuberculosis with 
bronchiectasis to 30 percent, effective August 14, 1991, and 
thereafter to 60 percent, effective October 7, 1996.  In that 
same rating action, the RO also increased the evaluation for 
the veterans residuals of his left sciatic nerve injury to 
80 percent, effective August 14, 1991, and recharacterized 
the service-connected disability as complete paralysis of the 
left sciatic nerve.

The veterans claim of entitlement to service connection for 
residuals of a left leg (proximal tibia-fibula) fracture 
(residuals of a fracture of the proximal tibia-fibula) as 
secondary to his service-connected gun shot wound injury to 
muscle groups XIII and XIV of his left thigh, with healed 
fracture, compound and comminuted, complete, of the femur, 
with shortening of the lower extremity by 2 ½ centimeters 
(gun shot wound injury) will be addressed in the remand 
portion of this decision.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
pulmonary tuberculosis with bronchiectasis and the complete 
paralysis of the left sciatic nerve are more severely 
disabling than currently evaluated, and warrant increased 
ratings.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for a rating in excess of 30 
percent for the veterans service-connected pulmonary 
tuberculosis with bronchiectasis prior to October 7, 1996; 
for a rating in excess of 60 percent for pulmonary 
tuberculosis with bronchiectasis since that time; and for a 
rating in excess of 80 percent for the veterans service-
connected complete paralysis of the left sciatic nerve.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence shows that the veterans service-
connected pulmonary tuberculosis has not been active since 
1966.

3.  The veterans service-connected bronchiectasis, prior to 
October 7, 1996, was not productive of considerable 
emphysema, impairment in his general health manifested by a 
loss of weight, anemia, or occasional pulmonary hemorrhages.  

4.  The veterans service-connected bronchiectasis, prior to 
October 7, 1996, was not manifested by incapacitating 
episodes of infection of four to six weeks total duration per 
year, or near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.

5.  The veterans service-connected bronchiectasis is not 
productive of severe impairment of his general health, 
manifested by marked emphysema, cyanosis, and marked loss of 
weight.

6.  The veterans service-connected bronchiectasis is not 
productive of incapacitating episodes of infection of at 
least six weeks total duration per year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
evaluation for pulmonary tuberculosis, prior to October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6722 (1996, 1998).

2.  The criteria for an evaluation in excess of 30 percent 
evaluation for bronchiectasis, prior to October 7, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6601 (1996, 1998).

3.  The criteria for an evaluation in excess of 60 percent 
evaluation for pulmonary tuberculosis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6722 (1996, 1998).

4.  The criteria for an evaluation in excess of 60 percent 
evaluation for bronchiectasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6601 
(1996, 1998).

5.  The criteria for an evaluation in excess of 80 percent 
for complete paralysis of the left sciatic nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107; Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A.  Pulmonary tuberculosis with bronchiectasis

Service connection for pulmonary tuberculosis was established 
in May 1954, and the RO assigned a 100 percent evaluation, 
effective February 25, 1954.  The RO explained that it 
assigned this rating because the veterans pulmonary 
tuberculosis was moderately active.  In September 1955, the 
RO notified the veteran that the September 1955 VA 
examination report indicated that his pulmonary tuberculosis 
was no longer active, and the RO notified him that the 
evaluation for this disability would be reduced to 50 
percent, effective September 6, 1957, to 30 percent, 
effective September 6, 1961, and to a noncompensable rating, 
effective September 6, 1966.

In August 1966, the Tuberculosis Board at the RO reported 
that a comparison between X-rays taken on December 10, 1965 
and June 15, 1966 revealed that the veteran had unstable 
pulmonary lesions and a high sedimentation rate.  In 
addition, the Board stated that clinical findings showed that 
the veteran had an elevated temperature and rales on chest 
auscultation.  The Board thus concluded that the veterans 
pulmonary tuberculosis was active.  In light of the medical 
finding that the veterans pulmonary tuberculosis was active, 
in a rating decision dated in September 1966, the RO 
increased the evaluation of the service-connected disability 
to 100 percent, effective June 16, 1966.  

When examined by VA in August 1968, the physician reported 
that the veterans pulmonary tuberculosis was inactive.  The 
examiner also diagnosed the veteran as having bronchiectasis.  
In a rating decision dated in January 1969, the RO 
recharacterized the veterans service-connected disability as 
pulmonary tuberculosis with bronchiectasis.  In addition, the 
RO held that in light of the finding that his pulmonary 
tuberculosis was inactive, the evaluation for this disability 
would be reduced to 50 percent, effective July 29, 1970, to 
30 percent, effective July 29, 1974, and to noncompensably 
disabling, effective July 29, 1979.

The veteran submitted a claim for a compensable rating for 
this disability in August 1991.  In January 1998, the RO 
increased the evaluation of his service-connected pulmonary 
tuberculosis with bronchiectasis to 30 percent, effective 
August 14, 1991, and to 60 percent, effective October 7, 
1996.

During the course of this appeal, the veteran was afforded VA 
examinations in order to assess to nature and severity of 
this disability in July and October 1991, March 1992, January 
1996 and in February and September 1997.  In addition, the 
Tuberculosis Board at the RO prepared reports concerning the 
nature and severity of the veterans pulmonary tuberculosis 
that are dated in December 1991, May 1992, March 1996, and in 
April and November 1997.  Also of record are VA medical 
treatment and hospitalization reports, including X-ray 
reports, dated from July 1991 to September 1997, private 
medical records dated from October 1992 to October 1995, an 
August 1996 report of a VA field examination, and numerous 
statements of the veteran.

When examined by VA in July 1991, the veteran reported a 
history of having pulmonary tuberculosis.  He denied having a 
history of dyspnea or hemoptysis.  The veteran indicated 
that, during the past ten years, for approximately three 
months each year, he had had a cough that was productive of 
minimal whitish phlegm.  The examination revealed that the 
veterans lungs had symmetrical expansion, fine rales over 
the left base and occasional wheezes over the upper and 
middle levels of his lung field.  The diagnosis was minimal 
pulmonary tuberculosis.  In an addendum to the report, dated 
later that same month, the examiner reiterated his diagnosis 
of pulmonary tuberculosis, minimal, but added that the 
activity was undetermined.

The veteran was hospitalized at a VA medical facility from 
July 9 to August 4, 1991, for treatment of orthopedic 
problems.  During this hospitalization, when examined for X-
ray on July 10, 1991, the veteran complained of having a 
cough that was productive of a whitish phlegm.  The physician 
noted that there were crackles at the bases of each of his 
lungs.  The X-ray revealed fibroid infiltrates at the left 
suprahilar area.  The diagnoses were pulmonary tuberculosis, 
minimal, activity underdetermined, and chronic obstructive 
pulmonary disease (COPD) secondary to bronchitis.  When 
examined for X-ray on July 24, 1991, the examiner reported 
that the X-ray revealed that the veteran had minimal 
pulmonary tuberculosis, but that its activity was 
undetermined.  In a report dated in October 1991, the 
physician stated that on both chest films, the was a haziness 
of both apices with patchy densities in both apices and the 
first anterior interspace.

When examined by VA in October 1991, the physician reported 
that the veteran had complained of suffering from an 
unproductive cough and easy fatigability.  X-rays revealed 
pulmonary infiltrations in both upper lobes that were 
unchanged since July 24, 1991.  The diagnosis was chronic, 
bilateral, pulmonary tuberculosis, moderately advanced.

In a December 1991 report, the Tuberculosis Board indicated 
that a review the veterans clinical history showed that the 
veteran was easily fatigued and had an unproductive cough.  
In addition, physical examination results, as well as sputum 
acid fast bacilli (AFB) smears and culture, were 
unremarkable.  The Tuberculosis Board diagnosed the veteran 
as having moderately advanced, chronic, bilateral, pulmonary 
tuberculosis, with activity undetermined.  The Tuberculosis 
Board suggested that the veteran undergo a repeat radiologic 
examination.

The veteran was thereafter hospitalized, from February to 
March 1992, again primarily to treat his orthopedic 
disabilities.  The VA hospitalization report indicates that 
an X-ray revealed minimal pulmonary tuberculosis, with 
pleurisy in the left base.  In addition, a pulmonary function 
test (PFT) revealed that the veteran had moderate obstructive 
and severe restrictive ventilatory defect.

When examined by VA in March 1992, the veteran complained of 
having chest pain, a loss of appetite, easy fatigability, a 
cough, and hemoptysis.  The examination was negative for 
coughing, wheezing or rales.  An X-ray taken was reported as 
showing no significant change from the October 1991 X-ray.  
The diagnosis was chronic, bilateral pulmonary tuberculosis, 
inactive, stage IV.

In a May 1992 the Tuberculosis Board again reviewed the 
history of the veterans tuberculosis, including X-rays taken 
in October 1991 and March 1992.  The Tuberculosis Board 
concluded that the veteran had chronic, bilateral pulmonary 
tuberculosis, inactive, stage IV.

Private treatment records, dated from October 1992 to October 
1995, reflect that the veteran was seen for complaints of 
difficulty breathing.  He was diagnosed as having chronic 
bronchitis, emphysema, and chronic obstructive pulmonary 
disease.

The veteran was again examined by VA in January 1996.  The 
veteran complained of experiencing shortness of breath.  The 
physician noted the veteran was last afforded a formal VA 
examination in 1992, and discussed his history of having 
chronic, bilateral inactive stage IV pulmonary tuberculosis.  
The examiner also stated that PFTs had revealed that the 
veteran had moderate obstructive and severe restrictive 
ventilatory defects.  The examination was negative for rales 
or wheezes.  X-rays revealed minimal infiltrates over both 
upper lungs that had remained stable since March 1992.  The 
diagnosis was minimal, chronic, bilateral inactive pulmonary 
tuberculosis, stage IV.

In a March 1996 report, the Tuberculosis Board report 
indicated that it had again reviewed the pertinent medical 
evidence, including the January 1996 X-ray, and concluded 
that the veteran had pulmonary tuberculosis, minimal, chronic 
inactive stage IV.

The August 1996 field examination report essentially reported 
that the veteran was alive and in possession of his physical 
and mental faculties, and was competent to handle his 
compensation benefits.  It contained no findings relating to 
the veterans pulmonary tuberculosis with bronchiectasis.

When the veteran was afforded another VA examination in 
February 1997, he complained that he suffered from shortness 
of breath and chest pains.  In addition, he reported that he 
treated his pulmonary tuberculosis with a bronchodilator.  
The physician indicated that the veterans respiratory 
problems appeared attributable to his chronic bronchitis.  
The examiner stated that PFTs should be conducted.  X-rays 
revealed the presence of residual fibrosis.  The diagnosis 
was residual fibrosis both upper lungs due to pulmonary 
tuberculosis, stable, inactive, stage IV.

In April 1997, the Tuberculosis Board report again reviewed 
the pertinent medical evidence, including the February 1997 
X-ray, and concluded that the veteran had pulmonary 
tuberculosis with residual fibrosis, bilateral, chronic, 
inactive, stage IV.

When examined by VA in September 1997, the veteran reported a 
history of his pulmonary tuberculosis consistent with that 
noted above.  He reported that he was easily fatigable, and 
that he had a productive cough.  X-rays again revealed the 
presence of minimal fibrosis.  PFTs revealed that the veteran 
had moderate obstructive ventilatory deficit.  The diagnosis 
was pulmonary tuberculosis minimal, chronic, inactive, stage 
IV.

The Tuberculosis Board again reviewed the veterans pertinent 
medical records in November 1997.  In its report, the 
Tuberculosis Board concluded that the veteran had pulmonary 
tuberculosis, minimal, with residual fibrosis, that was 
chronic, inactive, and stable stage IV.

Finally, in numerous statements, all but one submitted prior 
to the January 1998 rating action, the veteran essentially 
asserted that because of the physical impairment attributable 
to his service-connected pulmonary tuberculosis with 
bronchiectasis, an increased evaluation was warranted.

B.  Complete paralysis of the left sciatic nerve

Service connection for a left sciatic nerve injury was 
established in November 1949, and a 20 percent rating, under 
Diagnostic Code 8520 was assigned, effective April 21, 1947.  
This evaluation remained unchanged at the time the veteran 
filed his claim for an increased rating in August 1991.

In the most recent medical evidence, a February 1997 VA 
peripheral nerve examination report, the physician diagnosed 
the veteran as having a severe left sciatic nerve injury, 
with complete paralysis and drop foot.  In light of this 
medical finding, in a rating decision dated in January 1998, 
the RO increased the evaluation for the veterans left 
sciatic nerve injury to 80 percent, effective August 14, 
1991, and recharacterized the service-connected disability as 
complete paralysis of the left sciatic nerve.  

Analysis

As a preliminary matter, the Board finds that the veterans 
claims for increased ratings for his pulmonary tuberculosis 
with bronchiectasis and complete paralysis of the left 
sciatic nerve are plausible and capable of substantiation, 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a claimant submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
Id.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  Specifically, the Board notes that 
the veteran has not identified any pertinent treatment 
records, which he believes should be obtained to support his 
claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veterans pulmonary 
tuberculosis with bronchiectasis and complete paralysis of 
the left sciatic nerve.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1998).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

I.  Pulmonary tuberculosis with bronchiectasis

The Board notes that, effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities.  61 Fed. Reg. 46,720 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, in 
considering the veterans claim of entitlement to an 
increased evaluation for his service-connected pulmonary 
tuberculosis with bronchiectasis, the Board will consider 
that portion of the Rating Schedule relating to respiratory 
disabilities as it was in effect prior to October 7, 1996, as 
well as the revisions that became effective on that date.

In this regard, the Board notes that the rating criteria for 
evaluating pulmonary tuberculosis was not affected by the 
revision that became effective October 7, 1996.  As noted 
above, service connection for pulmonary tuberculosis has been 
in effect since February 25, 1954.  Under Diagnostic Code 
6722, for pulmonary tuberculosis entitled on August 19, 1968, 
chronic, moderately advanced, inactive pulmonary tuberculosis 
is rated as 100 percent disabling for two years after the 
date of inactivity following active tuberculosis.  A 50 
percent rating is warranted thereafter for four years, or in 
any event, to six years after the date of inactivity.  A 30 
percent rating is appropriate thereafter for five years, or 
to eleven years after the date of inactivity.  A 30 percent 
rating is also warranted following far advanced lesions that 
are diagnosed at any time while the disease process was 
active.

In addition, as discussed above, in January 1969, the RO 
recharacterized the veterans service-connected respiratory 
disability as pulmonary tuberculosis with bronchiectasis.  
The RO thus established service connection for 
bronchiectasis.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  Further, because service connection for pulmonary 
tuberculosis and bronchiectasis have each been in effect for 
more than ten years, even if granted in error, absent a 
showing of fraud, service connection for these disabilities 
cannot be severed.  38 U.S.C.A. § 1159 (West 1991); 38 C.F.R. 
§ 3.957 (1998); Bruce v. West, No. 96-353 (U.S. Vet. 
App. Aug. 28, 1998), slip op at 6.

Bronchiectasis is rated under Diagnostic Code 6601.  The 
criteria of that Diagnostic Code, effective prior to October 
7, 1996, provided that a 30 percent evaluation was warranted 
for moderate bronchiectasis manifested by persistent 
paroxysmal coughing occurring at intervals throughout the day 
and by abundant purulent and fetid expectoration, but with 
slight, if any, emphysema or loss of weight.  A 60 percent 
evaluation required severe bronchiectasis with considerable 
emphysema and impairment of general health manifested by a 
loss of weight, anemia, or occasional pulmonary hemorrhages.  
In addition, occasional exacerbations of a few days duration 
(with fever, etc.) are to be expected.  For the 60 percent 
evaluation, the disease must also be demonstrated by lipiodol 
injection and a layer sputum test.  A 100 percent evaluation 
was warranted when the disease is of pronounced severity, 
with symptoms in an aggravated form, marked emphysema, 
dyspnea at rest or on slight exertion, cyanosis, and marked 
loss of weight or other evidence of impairment of general 
health.

Under the revised criteria of Diagnostic Code 6601, effective 
October 7, 1996, a 30 percent evaluation is warranted if the 
bronchiectasis is manifested by incapacitating episodes of 
infection of two to four weeks duration per year, or daily 
productive cough with sputum that is at times purulent or 
blood-tinged and that requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  A 60 percent 
rating requires incapacitating episodes of infection of four 
to six weeks total duration per year, or near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss and frank hemoptysis and requiring 
antibiotic usage almost continuously.  A 100 percent rating 
is warranted if the bronchiectasis is manifested by 
incapacitating episodes of infection at least six weeks total 
duration per year.

Further, regulations do not permit ratings under Diagnostic 
Codes 6600 through 6817 and 6822 through 6847 to be combined 
with each other.  38 C.F.R. § 4.96(a) (1998).  The veterans 
service-connected pulmonary tuberculosis is rated under 
Diagnostic Code 6722 and his bronchiectasis is rated under 
Diagnostic Code 6601.  Thus, although they are different 
disabilities, a single rating is assigned under the 
Diagnostic Code which reflects the dominant disability.  Id.

A.  Prior to October 7, 1996

After a careful review of the record, the Board finds that 
the current severity of the veterans pulmonary tuberculosis 
does not warrant an evaluation in excess of 30 percent prior 
to October 7, 1996.  In reaching this conclusion, the Board 
notes that the most recent medical evidence showing that the 
veterans pulmonary tuberculosis was active is dated in 1966.  
Since that time, repeated chest X-rays, reviewed by both the 
examiners who prepared the four VA examination reports, dated 
between July 1991 and January 1996; the three Tuberculosis 
Board reports, dated between December 1991 and March 1996; 
and the VA and private treatment records, including the two 
VA hospitalization reports, all reveal that the activity of 
the veterans pulmonary tuberculosis was either undetermined 
or inactive.  Accordingly, an increased rating under 
Diagnostic Code 6722 is precluded.

Further, the Boards review of the record also reveals that 
the veterans bronchiectasis does not warrant an evaluation 
in excess of 30 percent prior to October 7, 1996.  The 
evidence shows that veteran often complained of being easily 
fatigued and of having a cough.  In addition, although he 
denied a history of having hemoptysis in July 1991, he 
reported suffering from it on one occasion, in March 1992.  
The veterans cough was generally noted to be unproductive, 
although at times it was productive of whitish phlegm.  In 
any event, there is no evidence that the symptomatology meets 
the criteria for severe bronchiectasis under Diagnostic Code 
6603, under the criteria in effect prior to October 7, 1996.  
The Board observes that there is no evidence that the 
veterans bronchiectasis was productive of considerable 
emphysema, impairment of his general health manifested by 
loss of weight, anemia, or occasional pulmonary hemorrhages.  
As such, a rating in excess of 30 percent, under the criteria 
in effect prior to October 7, 1996, is not warranted.

Similarly, under the criteria that became effective on 
October 7, 1996, the evidence does not show that the 
veterans bronchiectasis was manifested by incapacitating 
episodes of infection of four to six weeks total duration per 
year or near constant findings of cough with purulent sputum 
associated with anorexia, weight loss and frank hemoptysis, 
and requiring antibiotic usage almost constantly.  Further, 
as noted above, although the veteran reported having a cough, 
the evidence does not support a finding that it was nearly 
constant and productive of purulent sputum that was 
associated with anorexia, weight loss and frank hemoptysis, 
or that it required almost constant antibiotic treatment.  As 
such, a rating in excess of 30 percent, under the criteria 
that became effective on October 7, 1996, is not warranted.

In light of the foregoing, it is the opinion of the Board 
that the severity of the veterans service-connected 
pulmonary tuberculosis with bronchiectasis, prior to October 
7, 1996, did not approximate, or more nearly approximate, the 
criteria an evaluation in excess of 30 percent rating under 
Diagnostic Code 6722, for his pulmonary tuberculosis, as well 
as under Diagnostic Code 6603, for his bronchiectasis, under 
either the criteria in effect prior to October 7, 1996, or 
the revised criteria that became effective on that date.

B.  Since October 7, 1996

After a careful review of the record, the Board finds that 
the current severity of the veterans pulmonary tuberculosis 
does not warrant an evaluation in excess of 60 percent.  In 
reaching this conclusion, the Board reiterates that the most 
recent medical evidence showing that the veterans pulmonary 
tuberculosis was active is dated in 1966.  Since that time, 
repeated chest X-rays, reviewed by both the examiners who 
prepared the two VA examination reports dated in February and 
September 1997, and the April and November 1997 Tuberculosis 
Board reports, all reveal that the activity of the veterans 
pulmonary tuberculosis was either undetermined or inactive.  
Accordingly, an increased rating under Diagnostic Code 6722 
is precluded.

In addition, the Boards review of the record reveals that, 
subsequent to October 7, 1996, the symptomatology 
attributable to the veterans bronchiectasis does not warrant 
an evaluation in excess of 60.  The evidence shows that 
veteran often complained of experiencing shortness of breath 
and a productive cough.  The symptomatology, however, does 
not satisfy the criteria for pronounced bronchiectasis under 
Diagnostic Code 6603 under the criteria in effect prior to 
October 7, 1996.  The evidence does not show that the veteran 
suffers from symptoms of bronchiectasis in aggravated form, 
with marked emphysema, dyspnea at rest or on slight exertion, 
cyanosis, marked loss of weight or other evidence of severe 
impairment of his general health.  Accordingly, an evaluation 
in excess of 60 percent, under the criteria in effect prior 
to October 7, 1996, is not warranted.

Similarly, under the criteria that became effective on 
October 7, 1996, the evidence does not show that, since that 
time, his bronchiectasis has been productive of 
incapacitating episodes of infection of at least six weeks 
total duration per year.  As such, a rating in excess of 60 
percent, under the criteria that became effective on October 
7, 1996, is not warranted.

In light of the foregoing, it is the opinion of the Board 
that the severity of the veterans service-connected 
pulmonary tuberculosis with bronchiectasis did not 
approximate, or more nearly approximate, the criteria an 
evaluation in excess of 60 percent rating, under Diagnostic 
Code 6722, for his pulmonary tuberculosis, as well as under 
Diagnostic Code 6603, for his bronchiectasis, under either 
the criteria in effect prior to October 7, 1996, or the 
revised criteria that became effective on that date.

II.  Complete paralysis of the left sciatic nerve

Under Diagnostic Code 8520, an 80 percent evaluation will be 
assigned for complete paralysis of the sciatic nerve.  This 
rating contemplates a foot dangling and dropping with no 
active movement of muscles possible below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
Unfortunately, this rating is the highest schedular rating 
assignable for this type of disability.  Therefore, because 
the veteran is already receiving the maximum schedular 
disability rating available under Diagnostic Code 8520, an 
evaluation in excess of 80 percent is not for consideration.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board, however, notes that 38 C.F.R. § 3.321(b)(1) 
provides that where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability, then an extraschedular evaluation will 
be assigned.  If the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  The question of whether 
extraschedular benefits are warranted is something for the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service to decide. 38 C.F.R. § 3.321 (1998).  
Accordingly, the Board finds that consideration of this 
matter under the provisions of 38 C.F.R. § 3.321 is not 
appropriate.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 


ORDER

An evaluation in excess of 30 percent for the pulmonary 
tuberculosis with bronchiectasis, prior to October 7, 1996, 
is denied.

An evaluation in excess of 60 percent for the pulmonary 
tuberculosis with bronchiectasis is denied.

An increased rating for complete paralysis of the left 
sciatic nerve is denied.


REMAND

In the introduction to the June 1995 remand, the Board 
pointed out that, in his June 1993 Notice of Disagreement, 
the veteran asserted an informal claim of entitlement to 
service connection for residuals of a left leg (proximal 
tibia-fibula) fracture (residuals of a fracture of the 
proximal tibia-fibula) as secondary to his service-connected 
gun shot wound injury to muscle groups XIII and XIV of his 
left thigh, with healed fracture, compound and comminuted, 
complete, of the femur, with shortening of the lower 
extremity by 2 ½ centimeters (gun shot wound injury).  In an 
April 1996 rating decision, the RO denied service connection 
for residuals of a fracture of the proximal tibia-fibula on 
the ground that he sustained the injury in July 1991 and it 
can only be considered a natural accident and not due to 
his service-connected left leg conditions since they have 
been static since 1966.

The RO notified the veteran that his claim for residuals of a 
fracture of the proximal tibia-fibula in a letter dated on 
June 4, 1996.  On July 2, 1996, the RO received a timely 
Notice of Disagreement with respect to its denial of the 
veterans claim for secondary service connection for the 
residuals of a fracture of the proximal tibia-fibula.  To 
date, the RO has not issued the veteran a Statement of the 
Case with respect to this claim and he has been unable to 
perfect his appeal, and his claim for this benefit remains 
open.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  
Accordingly, this matter must be remanded.  38 C.F.R. § 19.31 
(1998).

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should readjudicate the 
veterans claim for service connection 
for service connection for residuals of a 
fracture of the proximal tibia-fibula as 
secondary to his service-connected gun 
shot wound injury.  In doing so, the RO 
should consider whether the residuals of 
a fracture of the proximal tibia-fibula 
were caused or aggravated by the 
veterans service-connected gunshot wound 
injury.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.

3.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  The 
veteran need take no action until they 
are informed.  The purposes of this 
remand are to further develop the record 
and to afford the veteran due process of 
law.  The Board intimates no opinion, 
either legal or factual, as to the 
ultimate disposition warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
